Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued from 12)
	The amendments filed 1/5/2022 will not be entered; therefore, all arguments directed toward these amendments are strictly moot.
	However, it would appear that the amendments and arguments would be insufficient to overcome the rejections of record. 
	The Applicant’s arguments directed toward Yu’s teachings of figure of merit values for specific compositions of Yu is not persuasive, because the Examiner is not relying on these specific compositions for the rejections of record. Instead, Yu is relied on merely to motivate substitution of Ta into the Fe(V0.6Nb0.4)0.8Ti0.2Sb of Fu.
The Examiner also respectfully maintains the position that the amount of Ta in the composition is not the only variable that controls the thermoelectric figure of merit for the composition. 
For example, Fig. 1d of Fu teaches that the Nb:Ti ratio in FeNb1-xTixSb also controls the thermoelectric figure of merit of this class of materials. This disclosure teaches that each component of the thermoelectric composition can be reasonably expected to determine the thermoelectric figure of merit for the material. 
The Examiner respectfully maintains the position that the routine optimization of Fu, based on the teachings of Yu and Joshi as described in the final rejection, have had led one of ordinary skill in the art to have arrived at a composition that would meet the limitations of amended Claim 1.
Further, because the composition of modified Fu teaches all of the limitations of Claim 1, the composition has a thermoelectric figure of merit, ZT, of ≥ 0.8, where T = 500 °C (per Claim 1).
Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).


Yu teaches that Ta can be substituted for Nb in the thermoelectric material, resulting in the following composition: (Nb0.6Ta0.4)0.8Ti0.2FeSb (Fig. 3, page 4 of Yu). Yu teaches that this Ta substitution produces the desirable result of decreasing the κL (i.e. lattice thermal conductivity), relative to the V-containing alloy, (Nb0.4V0.6)0.8Ti0.2FeSb of Fu, shown in Yu, Fig. 3c. Decreasing the thermal conductivity increases the thermoelectric figure of merit, zT, for a material, as shown in the formula in column 1 of page 1 of Yu.
Fig. 4 of Fu teaches that Fe(V0.6Nb0.4)0.8Ti0.2Sb has a thermoelectric figure of merit of ~0.7 at 500 °C (i.e. 773K).
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation that substituting Ta for V in the material of Fu would result in a decrease in the thermal conductivity, and an increase in the thermoelectric figure of merit of the material of Fu.
	It is further noted the Applicant has not provided a showing of persuasive secondary considerations sufficient to overcome the rejections of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721